DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is in reply to papers filed on 2022-06-20. Claims 1, 2, 4-10, 16, 17, 19-27 are pending, following Applicant's cancellation of claims 3, 11-15, 18; and addition of claims 21-27.  Claims 1, 16, 21 are independent..
The objections to informalities in the claims are withdrawn in view of Applicant’s amendments.
The rejection(s) of claims on double patenting grounds are withdrawn.

Reasons for Allowance
The prior art of record (in particular, U.S. Publication 20150140964 to Horton (hereinafter "Horton '964") in view of U.S. Patent 9032498 to Ben Ayed (hereinafter "Ben Ayed '498")) does not disclose, with respect to claim 1, "generating, on the first biometric device, an access code, the access code including at least the biometric data of the first user and the temporary code from the computer processor, and the biometric data of the second user" and then "receiving, on the computer processor, the access code with the biometric data of the second user from the second biometric device of the second user" in the recited context.  Rather, Horton '964 discloses a two-man rule [Horton '964 ¶ 0023-0024] for granting access in which an approver device generates an access approval code including at least the session identifier and the biometric of the approving user [Horton '964 ¶ 0048-0049; Fig. 3B].  However, unlike the claimed scheme, Horton '964 then sends this access approval code to the server that controls access to the resource, not to the device of the second user (access requestor).  Meanwhile, Ben Ayed '498 teaches a two-man rule [Ben Ayed '498 c. 11 l. 15-32] for granting access in which an approval code [Ben Ayed '498 c. 11 l. 33-59, c. 12 l. 41-52, c. 5 l. 8-20, Fig. 1 at 3, Fig. 10 at 4, 11 at 4] is sent from the approver device to the second (requestor) device [Ben Ayed '498 c. 11 l. 33-59, c. 12 l. 41-52, c. 5 l. 8-20, Figs. 1, 10, 11 at 4] for forwarding to the server.  However, it would not have been obvious to have sent "the biometric data of the first user" in an access code to the second user because of the risk of disclosing the first user's (immutable) biometric data to the second user (and, potentially, to an eavesdropper as well).  
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 16, 21, features corresponding to those of claim 1  in the respective context(s).
Dependent claims 2, 4-10, 17, 19-20, 22-27 are allowed in view of their respective dependence from claims  1, 16, 21.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494